DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in the Appeal Brief filed 12/26/21, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the previous 103 rejection has been withdrawn.  
However, in view of the IDS submitted 3/29/22 and upon further consideration of the claims, it has been determined that new rejections are needed and therefore set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 5, 7, 8, and 10 recite the limitation "the camera assembly” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is directed to “a camera assembly” and claims 5, 7, 8, and 10 are dependent on claim 1 which does not recite any camera 
Claims 6, 7, 9, and 10 recite the limitation “the light assembly” in line 1 and are dependent on claim 1.  Claim 1 is directed to “a lighting assembly”.  It is not clear if “the light assembly” in claims 6, 7, 9, and 10 is the same as “a lighting assembly” in claim 1.   It is suggested that dependent claims be amended to have consistent language with respect to independent claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 14, 32, and 33 of U.S. Patent No. 10105042. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a cannula with cannula tube, a camera assembly secured to the proximal end of the cannula with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube, light sources carried by the cannula tube and exposed to the lumen, a prism with prism viewing axis which extends through the lumen at a perpendicular to the distally facing surface of the prism, and lens.  The patented claims do not explicitly claim the output beam axis and output beam angle but with the patented claims directed to the exact positioning of the light sources with respect to the cannula, the use of lens and prism with functionality to focus light into a narrower beam angle, and the light bending angles with respect to the prism,  it would be obvious that the output beam angle would be smaller than the first beam angle from the light source as the prism bends the  light and exits at a smaller angle and result in reduced glare.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (5036834) in view of Dehmel et al. (20050191046).  
With respect to claim 1, Sugiyama et al. teach of an endoscope system for accessing a surgical field with the cannula system comprising a cannula comprising a cannula tube or connector rod 71 with a proximal and distal end or extending from proximal to distal end (fig. 2, 7a, col. 2 lines 34-37)).  Sugiyama et al. further teach of a lighting assembly or light source device 2 located the proximal end of the cannula tube comprising a light source lamp 10 (col. 2 lines 46-48) and focusing lens 9 (col. 2 lines 58-63). Sugiyama et al. further teach of the that the light source 10 have a first beam axis and a first beam angle (col. 3 lines 6-14) with said first beam axis aligned with an optical axis of the focusing lens (as shown in figure 2) and the lighting assembly 10 having an output beam angle and axis where the output beam axis is directed toward the distal end of the cannula tube (as shown in fig. 2) and the output beam angle is smaller than the first beam angle or where the light is refracted by the concave surface of the lens so as to enter the incident end face of the light guide fiber bundle at a small angle to the optical axis (col. 3 lines 10-14, fig. 2).  With respect to the light source being secured to the proximal end of the cannula tube, Sugiyama et al. teach of connector socket 6 on the light source device 2 to which the connector 7 or connect or rod 7a or cannula tube is connected to and therefore the light source may be configured to be secured to the proximal end of the cannula tube (col. 2 lines 42-46).  

With respect to claim 12, Sugiyama et al. teach of the use of convex lens (col. 2 lines 60-65).  
With respect to claims 15 and 16, Sugiyama et al. teach of the output beam angle B in figure 2 which is clearly less than 5 degrees (fig. 2).  
Sugiyama et al. teach of the cannula tube or the connector rod 7a and used to conduct light from the proximal end of the cannula to the distal end but do not explicitly teach of the lumen extending from the proximal end to the distal end of the cannula tube and the camera assembly.  In a similar field of endeavor Dehmel et al. disclose an endoscope based system for accessing a surgical field with a cannula 2 with a cannula tube or tubular body 4 with proximal end 7 and distal end of 4 and lumen (seen with 5 and 6 therein) extending from the proximal end to the distal end (fig. 1).  With respect to claim 2, Dehmel et al. teach of a camera assembly 3 secured to the proximal end of the cannula (fig. 1) with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube or where a portion of 3 overhangs the lumen closed by 10 [0017].  With respect to claims 5 and 7, Dehmel et al. teach that the camera portion 3 has a distal-most optical surface or window 18 which is disposed proximate the proximate end of the cannula tube where when it is attached, 18 is near the proximal end of the cannula tube.  With respect to claims 6, 7, 9, and 10, Dehmel et al. teach of the light assembly 20 having a distal-most optical surface which is disposed at the proximal end of the cannula tube with 20 over the proximal end of the cannula or proximal to the proximal end of the cannula (fig. 1).  With respect to claims 8 and 10, Dehmel et al. teach that the camera portion 3 has a distal-most optical surface which is disposed proximal to the proximal end of the cannula tube (as shown in figure 1, with 18 over the proximal end of the cannula).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Dehmel et al. to modify Sugiyama et al. to provide an integrated system with camera assembly that provides a .  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. in view of Dehmel et al. and further in view of Fujiwara et al. (20160195473).  The previous references do not teach of a GRIN lens.  In a similar field of endeavor Fujiwara et al. teach of an optical sensor including an irradiation system that includes GRIN lens [0149].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Fujiwara et al. to modify Davis et al. to provide a low-cost lens that utilizes the refractive distribution of an optical fiber with small spherical aberration and small f number [0149, Fujiwara].

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793